Title: To Thomas Jefferson from François Soulés, 11 September 1786
From: Soulés, François
To: Jefferson, Thomas



Excellency
à l’abbaye de Livri près de Paris le 11 sepbre. 1786

I must return many thanks for the judicious remarks you were so obliging to send me. Due attention was paid to them. Conscious of your Excellency’s great abilities, conscious that you are perfectly acquainted with most of the transactions in the American revolution, I will always have a proper deference for your opinion, and should think myself very happy, would your Excellency favour me with more observations on the rest of the work.
I will in the mean time beg leave to ask your Excellency a few questions:
What was the Exact number of Americans at Bunker’s hill?
For what reason would not Mr. Campbell give up the command to Colonel Thompson after the death of Montgomery?
Is the speech to the Indians as related by Andrews a genuine one? Page 341.
Is what Andrews says of the old man’s company page 357 true?
Was there an agreement between General Washington and Sir Wm. Howe at the evacuation of Boston?
Was not General Thomas with Arnold in the Canada expedition? Had not the Americans great confidence in him and did not he die of the smallpox in the retreat?
Is not Mr. Dumeunier greatly mistaken page 8, first when he says that the stamp act was passed in 1764? 2d. when he says—vainement leur dit-on que personne ne peut conteste à la grande Bretagne, &c., que ce soit dans l’ancien ou dans le nouveau-monde que ce tribut soit payé, ils comprennent que le nom, &c.

In my opinion the Colonies never objected to Great Britain’s laying duties on goods exported from its Islands. It would have been as absurd as if they had been willing to prevent the grand Signor or the Emperor of China from taxing in their dominions merchandises that are to be exported out of them.
The Colonies objected to a tax laid on the importation of goods in America, I mean to an entrance duty to be paid and levied in America.
I am most Respectfully, Your Excellency’s most obedt. and most humble servt.,

F. Soulés

